ANDEBSON, C. J.
I think that the holding of the Court of Appeals is correct, and the writ should be denied. I think that, when an indictment contains several counts, there would be no election and proof, and a conviction can be had under each count. When, however, an indictment contains a single count and a single charge, there cannot be proof of but one offense, but if in a single count several offenses are charged in the alternative, or the same offense is alternatively charged as having been committed in different ways, there may be proof of each alternative, but after the state closes its evidence the defendant can require an election as to the alternative upon which it will seek a conviction. — Scruggs v. State, 111 Ala. 60, 20 South. 642.